DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of the preliminary amendment filed on 4/13/2020.  Accordingly, claims 1, 3, 4 and 8-14 are pending for consideration on the merits in this Office Action.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020, 5/18/2020 and 9/14/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting tool” and a “drive part of the cutting tool” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the recitation of “...the method comprising: a process of cooling and cleaning a workpiece and a surrounding area thereof cut by a cutting tool with the first liquid cooled by the first evaporator; and a process of cooling a drive part of the cutting tool with the second liquid cooled by the second evaporator,” renders the claim unclear because it is unclear how a tool that performs on a workpiece in the first liquid supply device can be cooled by a separate independent heat exchanger of a second liquid supply device.  More specifically, workpiece 121 and temperature adjustment object 221 are not shown or disclosed as cooling a common element.
Alternatively, the disclosure is silent to how the first and second liquid cooling devices work to perform the claimed method i.e. the claimed cooling and cleaning of the workpiece with the first liquid and the and cooling of the cutting tool drive part with the second liquid particularly when such a scenario is not shown in the drawings or fully developed in the disclosure...notwithstanding a cursory mention in 0022.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U) and Miya et al. (US2012/0175819) in view of Maruyama (US2006/0248919).

Regarding Claims 1 and 9, Seki teaches a liquid temperature adjustment apparatus [figs 1& 4] comprising: 
a refrigeration device which includes a refrigeration circuit in which a compressor [102], a condenser [103], a first expansion valve [EV1], and a first evaporator [101] are connected in this order by a pipe to circulate a heat medium [0023] and an injection circuit [109] which branches from a portion downstream of the compressor and upstream of the condenser in the refrigeration circuit and is connected to a portion downstream of the first expansion valve and upstream of the first evaporator [0036; fig 1]; and 
a first liquid supply device [200-3] which circulates a first liquid [0064; fig 4]; and a second liquid supply device [200-1] which circulates a second liquid [0064; fig 4], wherein the refrigeration device further includes a parallel pipe which branches from a portion downstream of the condenser and upstream of the first expansion valve in the refrigeration circuit and is connected to a portion downstream of the first evaporator and upstream of the compressor [Drawing I], 
a second expansion valve and a second evaporator are provided in this order in the parallel pipe [Drawing I], the heat medium circulates in an order of the compressor, the condenser, the second expansion valve, and the second evaporator in the refrigeration device [0064; fig 4; Drawing I; where the function is carried out during operation of the system],
the injection circuit includes a flowrate adjustment valve [EV3] which adjusts a flowrate of the circulated heat medium [0036], the second liquid supply device is a circulation-type liquid supply device for circulating the second liquid [0064; fig 4; where the cooling circuit is a closed circuit cooling device]; and the first liquid circulated by the first liquid supply device is cooled by the first evaporator [101], the second liquid circulated by the second liquid supply device is cooled by the second evaporator [at least evaporator 101 of system 200-3; 0021].  
Seki does not teach where the first liquid supply device is a discharge-type liquid supply device for discharging the first liquid supplied from a liquid supply source after temperature adjustment; the method comprising: a process of cooling and cleaning a workpiece and a surrounding area thereof cut by a cutting tool with the first liquid cooled by the first evaporator; and a process of cooling a drive part of the cutting tool with the second liquid cooled by the second evaporator. 
However, Hwang teaches a coolant cycle system of a chiller for a semiconductor device [0001] where a [first] liquid supply device is a discharge-type liquid supply device for discharging a first liquid supplied from a liquid supply source [at least inlet 10] after temperature adjustment [0011; where water is discharged at port 15 after being cooled at heat exchanger 12].  Hwang teaches that it is known that this arrangement advantageously reduces the amount of coolant required at the coolant tank and thereby improves the system [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to  have where the first liquid supply device is a discharge-type liquid supply device for discharging the first liquid supplied from a liquid supply source after temperature adjustment in view of the teachings of Hwang in order to reduce the amount of coolant required at the coolant tank and thereby  improves the system.
Also, Miya teaches a substrate processing method [0006] that cools and cleans a workpiece and a surrounding area thereof [at least wafer and are around chuck 11] cut by a cutting tool with a [first] liquid cooled by an [first] evaporator [345; 0077; 0107; fig 9].  Miya teaches that it is known that this arrangement advantageously cleans a workpiece and surrounding area without using a gaseous refrigerant and thereby decrease the cost  [0015].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have  a process of cooling and cleaning a workpiece and a surrounding area thereof cut by a cutting tool with the first liquid cooled by the first evaporator in view of the teachings of Miya in order to clean a workpiece and surrounding area without using a gaseous refrigerant and thereby decrease the cost.
Lastly, Maruyama teaches a refrigerant supply apparatus and a manufacturing apparatus [0002] having a process of cooling a drive part of a cutting tool [at least in an etching apparatus; see 0075] with a [second] liquid cooled by an [second] evaporator [at least cooler 8; 0050; 0075].  Maruyama teaches that it is known that this arrangement advantageously provides cooling to a manufacturing process while have compact structure [0045].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Seki to have a process of cooling a drive part of the cutting tool with the second liquid cooled by the second evaporator in view of the teachings of Murayama in order to provide cooling to a manufacturing process while have compact structure.
For Clarity, in regard to Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.



    PNG
    media_image1.png
    806
    886
    media_image1.png
    Greyscale


Drawing I


Regarding Claims 3 and 13, Seki, as modified, teaches the invention of Claim 1 above and Hwang teaches where the first liquid is tap water, or the liquid supply source is a tank which stores [0010; where the coolant is described as water].
For Clarity, in regard to Claim 13, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.

Regarding Claims 4 and 14, Seki, as modified, teaches the invention of Claim 3 above and Miya teaches wherein the first liquid is pure water generated from tap water [0241].
For Clarity, in regard to Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Seki as modified above.

Regarding Claim 8, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches wherein the second liquid supply device includes a heater [202] for heating the second liquid [0031].

Regarding Claim 10, Seki, as modified, teaches the invention of Claim 1 above and teaches wherein the parallel pipe does not include an injection circuit which branches from a portion downstream of the compressor and upstream of the condenser in the refrigeration circuit and is connected to a portion downstream of the second expansion valve and upstream of the second evaporator of the parallel pipe [by inspection at figs 1 & 9].



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U), Miya et al. (US2012/0175819) and Maruyama (US2006/0248919) as applied to claim 1 above, and further in view of Nomoto (JP2001143986A).

Regarding Claim 11, Seki, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the first liquid supply device includes a filter for capturing foreign matters contained in the first liquid and a regulator for maintaining the pressure of the first liquid.
However, Nomoto teaches a liquid supply device [fig 4] having where a liquid supply device includes a filter [16] for capturing foreign matters contained in a liquid and a regulator [15] for maintaining the pressure of the liquid [0004; 0005; fig 4] for the obvious advantage of controlling the flow rate of the liquid and removing foreign matter from the liquid and thereby improve the system [0004; 0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have  where the first liquid supply device includes a filter for capturing foreign matters contained in the first liquid and a regulator for maintaining the pressure of the first liquid in view of the teachings of Nomoto in order to control the flow rate of the liquid and remove foreign matter from the liquid and thereby improve the system.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US2018/0038620), Hwang (KR20080004780U), Miya et al. (US2012/0175819), Maruyama (US2006/0248919) and Nomoto (JP2001143986A) as applied to claim 11 above, and further in view of Qin (CN202904006U).

Regarding Claim 12, Seki, as modified, teaches the invention of Claim 1 above and Seki teaches a tank and a bypass flow path [See Hwang at fig 2], however, Seki does not teach where the tank is disposed upstream of the filter and the regulator, a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank, and a relief valve on the bypass flow path.
However, Qin teaches an electronic equipment cooling device [0001] having where a tank [13] is disposed upstream of a filter [17] and a regulator [the valve downstream of pressure sensor 19], a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank [0003; fig 1], and a relief valve on the bypass flow path [0003; fig 1]. Qin teaches that it is known that this arrangement advantageously provides sufficient cooling while have compact structure [0003].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Seki to have where the tank is disposed upstream of the filter and the regulator, a bypass flow path which branches from a portion downstream of the tank and upstream of the filter and the regulator and is connected to the tank, and a relief valve on the bypass flow path in view of the teachings of Qin in order to provide sufficient cooling while have compact structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763